DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 3/14/2019 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
4.	Claims 1-7 are pending in this application.  

Oath/Declaration
The receipt of Oath/Declaration is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

6.       The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

8.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Such claim limitation(s) is/are: 
“a reception unit” in claim 1.
“a generation unit” in claim 1.
“a display unit” in claim 1.

9.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

(a)       Claim 1: “a reception unit” corresponds to “user operation reception module 120”.  ‘The user operation reception module 120 receives a user operation through a mouse, a keyboard, or the like and transfers information regarding the operation (e.g., an instruction to switch between the front surface and the back surface, an instruction to change tones, etc.) to the preview image display module 110. The user operation reception module 120 may also receive a user operation (maybe a line of sight, a gesture, or a speech sound) through a camera, a microphone, or the like. (See Applicant’s Drawing, Figs. 1, user operation reception module 120 and Applicant’s Specification, Pages 15-16).

a generation unit” corresponds to “The display image generation module 115”. ‘The display image generation module 115 generates a display image to be printed on a front surface of a recording medium and a display image to be printed on a back surface of the recording medium on the basis of print data included in a print job received by the print job reception module 105. The display image generation module 115 transmits the generated display images to the display module 125. A "display image to be printed on a front surface" refers to an image seen as a normal image. That is, when back printing is performed on a transparent recording medium, a display image to be printed on a front surface is an image seen through the recording medium. When front printing is performed, a display image to be printed on a front surface is an image seen on a print surface. A "display image to be printed on a back surface" refers to a normal image seen from the back. That is, when back printing is performed on a transparent recording medium, a display image to be printed on a back surface is an image seen on a print surface. When front printing is performed, a display image to be printed on a back surface is an image seen through the recording medium. (See Applicant’s Drawing, Fig. 2, The display image generation module 115 and Applicant’s Specification, Pages 14-15).

(c)       Claim 1: “a display unit” corresponds to “The display module 125”. ‘The display module 125 displays a display image generated by the display image generation module 115 on the display device. The display module 125 may also present a message to the user as a sound from a speaker or a tactile sensation from a tactile device. In addition, a liquid crystal display that also serves as a touch panel may be 
back surface on a screen (See Applicant’s Drawing, Fig. 1, The display module 125 and Applicant’s Specification, Page 17).

10.	Dependent claims 2-5 are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph respectively

11.         If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyahara (US PG. Pub. 2017/0264789 A1).

	Referring to Claim 1, Miyahara teaches an image processing apparatus (See Miyahara, Figs. 1-5, Image Processing Apparatus 100) comprising: 
a reception unit (See Miyahara, Fig. 4, GUI Screen 170a) that receives a print job which includes print data and which specifies back printing to be performed on a transparent recording medium (See Miyahara, Sect. [0061], if the first printing in the order of overlaying selected on the GUI screen 170a is performed on the back side of a transparent film, "transparent film" in the check field 301 is selected and "first" in the check field 303 is selected.);
(See Miyahara, Fig. 5, GUI screen 170b) that generates a display image to be printed on a front surface of the transparent recording medium and a display image to be printed on a back surface on the transparent recording medium on the basis of the print data included in the print job (See Miyahara, Fig. 5, Sect. [0059], The GUI screen 170b illustrated in FIG. 5 is for specifying the type of base material (white sheet, transparent film, or color paper) and on which surface of the base material, the front surface or the back surface, to perform printing based on the order of overlaying of the color materials specified on the GUI screen 170a.  In the illustrated example, the number of repetitions of the printing can be specified within the range of up to twice.  The GUI screen 170b is displayed if the check field 206 is checked on the foregoing GUI screen 170a.);
a display unit (See Miyahara, Fig. 3, Display Controller 112) that displays the display image to be printed on the front surface and the display image to be printed on the back surface generated by the generation unit (See Miyahara, Fig. 5, Sect. [0049] lines 9-15, the display controller 112 displays on the display 136 of FIG. 2 when specifying the type of base material used in performing printing and the multiple print count on the front or back surface of the base material.).

	Referring to Claim 2, Miyahara teaches the image processing apparatus according to Claim 1 (See Miyahara, Figs. 1-5, Image Processing Apparatus 100), 
wherein the reception unit also receives a print job that specifies front printing (See Miyahara, Fig. 5, GUI screen 170a, Sect. [0051] lines 11-14, The GUI screen 170a is configured to specify the order of overlaying of the color materials in performing printing on the front surface of the printing substrate S.), and 
wherein, if the print job received by the reception unit specifies back printing (See Miyahara, Sect. [0051] lines 11-14 and [0061], GUI screen 170a is used to specify the order of overlaying of color materials in performing printing on the back surface of the printing substrate S… if the first printing in the order of overlaying selected on the GUI screen 170a is performed on the back side of a transparent film, "transparent film" in the check field 301 is selected and "first" in the check field 303 is selected.) the display unit displays the display image to be printed on the front surface of the transparent recording medium as an initial setting (See Miyahara, Sect. [0054], If a transparent film is selected as the printing substrate S, the multiple print order and base material setter 106 requests the operator to select which side of the transparent film to print, the front surface.).

	Referring to Claim 3, Miyahara teaches the image processing apparatus according to Claim 2 (See Miyahara, Figs. 1-5, Image Processing Apparatus 100), 
wherein, if the print job received by the reception unit specifies front printing, the generation unit generates only the display image to be printed on the front surface of the transparent recording medium (See Miyahara, Fig. 5, GUI screen 170a, Sect. [0051] lines 11-14, The GUI screen 170a is configured to specify the order of overlaying of the color materials in performing printing on the front surface of the printing substrate S.) and the display unit displays only the display image to be printed (See Miyahara, Fig. 4, Sect. [0059] lines 8-10, The GUI screen 170b is displayed if the check field 206 is checked on the foregoing GUI screen 170a. Therefore, the front surface data to be printed as specified in the screen GUI 170a is displayed at the HUI 170b when check field 206 is checked).

	Referring to Claim 4, Miyahara teaches the image processing apparatus according to Claim 1 (See Miyahara, Figs. 1-5, Image Processing Apparatus 100), 
wherein the generation unit generates a display image at a time when a special color is printed lastly (See Miyahara, Fig. 3, Sect. [0047], The preview image generator 110 performs the preview image generation processing for generating the preview image Pi simulating the print result of the document data Md and the spectral reflection characteristics of the base material and the color materials acquired by the spectral reflection characteristic acquirer 108.).

	Referring to Claim 5, Miyahara teaches the image processing apparatus according to Claim 4 (See Miyahara, Figs. 1-5, Image Processing Apparatus 100), 
wherein the generation unit generates the display image to be printed on the front surface by mirror-inverting the print data and drawing the print data reversely from printing order of the print data (See Miyahara, Horizontal Flip Processing (Mirroring) and Reverse Ordering, Sect. [0073]-[0075],  If the base material is a transparent film and the document data Md is printed on the back surface of the transparent film, the document data Md needs to be overlaid in a horizontally flipped state, or a correct preview image Pi cannot be obtained as seen from the surface side of the transparent film.  Therefore, image processing for reversing the order of horizontal arrangement of the pixels is performed on the document data Md for printing to be printed on a front surface).

Referring to Claim 6, arguments analogous to claim 1 are applicable herein.  The non-transitory computer readable medium is explicitly/inherently taught as evidenced by (See Miyahara, Fig. 7, CPU 120, MEM-P 12 to include ROM 130, RAM 132, MEM-C 17, HDD 134, NB 13 ASIC 16, SB 14, Sect. [0097]-[0098], The image processing apparatus 100 includes the CPU 120, a north bridge (NB) 13, a system memory (MEM-P) 12, a south bridge (SB) 14, a local memory (MEM-C) 17, an application specific integrated circuit (ASIC) 16, and the HDD 134.  The north bridge (NB) 13 and the ASIC 16 are connected by an accelerated graphic port (AGP) bus 15.  The MEM-P 12 includes the ROM 130 and the RAM 132. The CPU 120 performs overall control on the image processing apparatus 100.  The CPU 120 has a chipset including the NB 13, the MEM-P 12, and the SB14, and is connected with other devices via the chipset.) and various memories stored therein.

Referring to Claim 7, the structural elements of apparatus claim 1 perform all of the steps of method claim 7.  Thus, claim 7 is rejected for the same reasons discussed in the rejection of claim 1.
Cited Art
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ueda et al. (US PG. Pub. 2007/0076178 A1) provides an image printing apparatus, an image printing method, a program for an image printing method and a program having a program for an image printing method recorded thereon wherein disagreement in size between a scale and a photograph in scrap booking can be eliminated simply and with certainty.  An image printing apparatus for printing an image to be used for scrap booking, comprising an image data acquisition section, a template retaining section, a template selection section, an image display section, an operation section and a printing section.  Also it is demanded to provide an image printing apparatus, an image printing method, a program for an image printing method and a program having a program for an image printing method recorded thereon wherein otherwise possible deterioration of the finish arising from a line for cutting can be prevented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DARRYL V DOTTIN/
Examiner, Art Unit 2677